DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant’s amendments to the specification with respect to objections to the specification have been fully considered and are sufficient to overcome the objections.  The objections to the specification have been withdrawn. 
Applicant’s amendments to the Drawings with respect to objections to the Drawings have been fully considered and are sufficient to overcome the objections.  The objections to the Drawings have been withdrawn. 
Applicant’s arguments with respect to objections to claims 21 and 38 have been fully considered and are persuasive.  The objections to claims 21 and 38 have been withdrawn. 
Applicant’s cancellation of claim 37 with respect to rejection of claim 37 under 35 USC 112(b) has been fully considered and is sufficient to overcome the rejection.  The rejection of Claim 37 under 35 USC 112(b) has been withdrawn. 
Applicant’s amendments to the independent claims with respect to rejections of Claims 20-22, 25-36 under 35 USC 101 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 20-22, 25-36 under 35 USC 101 have been withdrawn. 
Applicant’s arguments and amendments to the independent claims with respect to the rejection(s) of all pending claim(s) under 35 USC 103 have been fully considered 
With respect to applicant’s arguments that Naitou and Haddadin fail to teach the amended limitations in the independent claims, examiner agrees, and Muneto is relied upon to fill in the gaps of Naitou and Haddadin where needed. 
With respect to applicant’s arguments that Hashiguchi fails to teach filtering a signal of the estimated external forces, upon further review, examiner agrees, and Muneto is relied upon to teach this limitation. The action is still final as the combination of limitations in the amended independent claims creates a claim scope that was not previously presented. 
With respect to applicant’s arguments that Naitou and Nakayama fail to teach the amended limitations in the independent claims, examiner agrees, and Muneto is relied upon to fill in the gaps of Naitou and Nakayama where needed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dynamic unit in claim 33, distinction unit in claim 34, and evaluation unit in claim 36. These will all be interpreted as functional software modules stored on the robot controller as the monitoring system is described to be part of the controller in applicant’s specification (par. 0035 of publication).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-22, 25, 28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al (US 20150258690; hereinafter referred to as Naitou) in view of Haddadin et al (WO2016184726; hereinafter referred to as Haddadi, see attached English translation) and Muneto et al (US 20180311836; hereinafter referred to as Muneto).
Regarding Claim 20, Naitou teaches a method of monitoring a robot (see at least par. 0012), comprising: 
detecting actual internal loads at a reference point of the robot with a sensor at the reference point (see at least force sensor 103 detecting force at robot base 102 in par. 0024 and Fig. 1); 
obtaining a measured or estimated robot state, wherein the robot state comprises at least one of a position, speed, or acceleration of moving parts of the robot (see at least rotation angle detection in each joint in par. 0022 interpreted as a state of the position of the moving parts of the robot); 
calculating expected internal loads at the reference point from a mathematical dynamic model of the robot and the obtained robot state (see at least “The internal force estimating unit 11 estimates by a known method a force applied to a point where the force sensor 103 is attached due to the weight of each of the robot arm 101 and hand 107 and an inertial force caused by the operation thereof when the robot arm 101 is not in contact with an external environment… the internal force estimating unit 11 appropriately utilizes a rotation angle of a motor which has been detected by a rotation angle detector” in par. 0029); Note no specific definition or limitations has been given in the spec or claims for the mathematical dynamical model other than that it calculates expected internal loads are calculated based on the state of the robot, because the internal force estimating unit performs the same function, it is interpreted as a mathematical dynamic model. 
estimating external forces on the robot based on a comparison of the expected internal loads and the actual internal loads (see at least internal forces (interpreted as expected internal loads) subtracted from outputs of the force sensor (interpreted as actual internal loads) to get contact forces (interpreted as external forces) in par. 0040); 
Naitou fails to teach all of the following, but Haddadin does teach:
distinguishing different signal components of the estimated external forces on the basis of a signal characteristic (see at least “a frequency spectrum of G (t) in time interval T, and one or more characteristic frequencies of the frequency spectrum” on page 2 par. 15-16, note G(t) is the external force or moment over time); wherein distinguishing the different signal components comprises detecting certain external stresses on the basis of defined decision rules (see at least ”one or more characteristic frequencies of the, Frequency spectrum, a classification unit for classifying the feature vector M on the basis of predefined categories of possible feature vectors M” on page 3 par. 24-26); 
qualifying the distinction result with respect to the probable loading cause of the signal components (see at least “a classification unit for classifying the feature vector M on the basis of predefined categories of possible feature vectors M, which each indicate a contact type of the parts with an object of an environment” on page 3 par. 24-26, see also classification results including distinguishing between “desired contact event” or “undesired contact event” as well as the hardness of the material that the robot is in contact with on page 2 par. 23 interpreted as probable loading causes). 
and generating a control signal for the robot or triggering a certain operating mode of the robot in response to detecting a certain external load in the distinction result (see at least “In a fifth step, the at least one actuator is controlled and/or regulated for times t > t 0 depending on the classification result KE. Depending on the determined .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou to incorporate the teachings of Haddadin wherein the frequency characteristics of the external force on the robot are used to classify the contact type as intentional or not and control the robot based on the classification. The motivation to incorporate the teachings of Haddadin would be to distinguish between intentional an unintended contact events (see page 1 par. 5-6) and respond accordingly to reduce potential damage to the robot or collision object (see page 2 par. 23 (second to last paragraph)).
	Naitou and Haddadin fail to explicitly teach the following, but Muneto does teach 
filtering a signal of the estimated external forces with one or more signal filters (see at least low pass filtering of estimated external force value fd in par. 0049 and fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou as modified by Haddadin to incorporate the teachings of Muneto wherein the estimated external force is low pass filtered before a collision determination is made. The motivation to incorporate the teachings of Muneto would be to suppress noise components in the force prior to determination of collision with an operator (see par. 0063)
	
Regarding Claim 21, Naitou as modified by Haddadin and Muneto teaches the method of claim 20 (see Claim 20 analysis), Naitou doesn’t explicitly teach the following, but Haddadin does teach wherein at least one of: 
the reference point is a point between a foot and a frame of the robot; the reference point is at a joint of the robot; the sensor is a force-torque sensor; or different signal components are distinguished on the basis of a frequency characteristic of the signal rules (see at least ”one or more characteristic frequencies of the, Frequency spectrum, a classification unit for classifying the feature vector M on the basis of predefined categories of possible feature vectors M” on page 3 par. 24-26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou to incorporate the teachings of Haddadin wherein the frequency characteristics of the external force on the robot are used to classify the contact type. The motivation to incorporate the teachings of Haddadin would be to distinguish between intentional an unintended contact events (see page 1 par. 5-6) and respond accordingly to reduce potential damage to the robot or collision object (see page 2 par. 23 (second to last paragraph)).

Regarding Claim 22, Naitou as modified by Haddadin and Muneto teaches the method of claim 20 (see Claim 20 analysis). 
Naitou fails to teach all of the following, but Haddadin does teach wherein detecting certain external stresses comprises detecting conscious human interactions (note conscious human interactions are interpreted as intended human interactions, see  or unexpected collisions of the robot with objects or humans (see at least unintended contact events including “Collisions with objects or people in the environment of the robot, which do not lie within the predefined interaction region or even with the environment itself” on page 1 par. 7-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou to incorporate the teachings of Haddadin wherein the frequency characteristics of the external force on the robot are used to classify the contact type. The motivation to incorporate the teachings of Haddadin would be to distinguish between intentional an unintended contact events (see page 1 par. 5-6) and respond accordingly to reduce potential damage to the robot or collision object (see page 2 par. 23 (second to last paragraph)). 
Regarding Claim 25, Naitou as modified by Haddadin and Muneto teaches the method of claim 20 (see Claim 20 analysis). Naitou further teaches further comprising evaluating the distinction result by a threshold value comparison (see at least stop command unit supplying stop command when contact forces are larger than a reference value in par. 0042).
Regarding Claim 28, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). 
Naitou and Muneto fail to teach all of the following, but Haddadin does teach wherein the monitoring system is configured for human-robot collaboration and adapted to detect unexpected collisions of the robot to be monitored and to distinguish the unexpected collisions from conscious interaction of a human with the robot (note conscious human interactions are interpreted as intended human interactions, see at least intentional contact events including robot-man interactions in a predefined region on page 1 par. 6 and unintended contact events including “Collisions with objects or people in the environment of the robot, which do not lie within the predefined interaction region or even with the environment itself” on page 1 par. 7-8); see also classification results including distinguishing between “desired contact event” or “undesired contact event” as well as the hardness of the material that the robot is in contact with on page 2 par. 23 (fourth paragraph from bottom)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou as modified by Muneto to incorporate the teachings of Haddadin wherein the frequency characteristics of the external force on the robot are used to classify the contact type as intentional or not. The motivation to incorporate the teachings of Haddadin would be to distinguish between intentional an unintended contact events (see page 1 par. 5-6) and respond accordingly to reduce potential damage to the robot or collision object (see page 2 par. 23 (second to last paragraph)). 

Regarding Claim 36, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). Naitou as modified by Muneto does not explicitly teach the following but Haddadin does teach further comprising an evaluation unit adapted to detect certain external loads on the robot based on the distinction result (see at least “a frequency spectrum of G (t) in time interval T, and one or more evaluation unit in classifying the feature vector M based on the signal characteristics in the feature vector).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou as modified by Muneto to incorporate the teachings of Haddadin wherein the frequency characteristics of the external force on the robot are used to classify the contact type as intentional or not. The motivation to incorporate the teachings of Haddadin would be to distinguish between intentional an unintended contact events (see page 1 par. 5-6) and respond accordingly to reduce potential damage to the robot or collision object (see page 2 par. 23 (second to last paragraph)).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitou as modified by Haddadin and Muneto and further in view of Hamahata et al (US 20090309531; hereinafter referred to as Hamahata).
Regarding Claim 26, Naitou as modified by Haddadin and Muneto teaches the method of claim 20 (see Claim 20 analysis). Naitou and Haddadin fail to explicitly teach the following, but Hamahata does teach further comprising:  
wherein obtaining the measured or estimated robot state comprises obtaining the robot state for a tool or another attachment of the robot (see at least “a coordinate position calculating member to calculate a tool position or a position of a predetermined region of the arm section based on the present position signal of each of the servo motor” in par. 0016).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou and Haddadin to incorporate the teachings of Hamahata wherein the position calculating member calculates the tool position based on the present positions of each joint’s servo motor. The motivation to incorporate the teachings of Hamahata would be to monitor and regulate tool position and speed within operable ranges (see par. 0016-0017) 


Claim 27, 29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al in view of Muneto et al.

Regarding Claim 27, Naitou teaches A monitoring system for a robot (see at least robot control device 10 in par. 0027 and Fig. 1), comprising a 
computer including computer code stored in a non-transient computer-readable storage medium, the computer code configured, when executed by the computer, to cause the computer to (see at least digital computer with operation program of the robot in par. 0027 interpreted as computer code on an NTCRM that controls the robot): 
detect actual internal loads at a reference point of a robot with a sensor at the reference point (see at least force sensor 103 detecting force at robot base 102 in par. 0024 and Fig. 1); 
obtain a measured or estimated robot state, wherein the robot state comprises at least one of a position, speed, or acceleration of moving parts of the robot (see at least rotation angle detection in each joint in par. 0022 interpreted as a state of the position of the moving parts of the robot); 
calculate expected internal loads at the reference point from a mathematical dynamic model of the robot and the obtained robot state (see at least “The internal force estimating unit 11 estimates by a known method a force applied to a point where the force sensor 103 is attached due to the weight of each of the robot arm 101 and hand 107 and an inertial force caused by the operation thereof when the robot arm 101 is not in contact with an external environment” in par. 0029); 
estimate external forces on the robot based on a comparison of the expected internal loads and the actual internal loads (see at least internal forces (interpreted as expected internal loads) subtracted from outputs of the force sensor (interpreted as actual internal loads) to get contact forces (interpreted as external forces) in par. 0040); and 
and at least one of generate a control signal in response to a certain external load, or trigger a certain operating mode of the robot in response to detecting the certain external load (see at least stop command unit creating a stop command only in one direction in response to the contact force in one direction exceeding a reference value in ..
Naitou fails to explicitly teach the following, but Muneto does teach
distinguish or separate different signal components of a signal of the estimated external forces on the basis of a signal characteristic using a distinction unit comprising signal filters (see at least low pass filtering of estimated external force value fd in par. 0049 and fig. 2, LPF 53 interpreted as distinction unit). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou  to incorporate the teachings of Muneto wherein the estimated external force is low pass filtered before a collision determination is made. The motivation to incorporate the teachings of Muneto would be to suppress noise components in the force prior to determination of collision with an operator (see par. 0063)
Regarding Claim 29, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). Naitou further teaches wherein the monitoring system is configured as a separate control unit or implemented in a robot controller of the robot (see at least robot control device in par. 0027 interpreted to implement the monitoring system).
Regarding Claim 33, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). Naitou further teaches further comprising a dynamic unit adapted to obtain the robot state and to calculate the expected internal loads at the reference point using a mathematical dynamic model of the robot (see at least “The internal force estimating unit 11 estimates by a known method a force applied . Note no specific definition or limitations has been given in the spec or claims for the mathematical dynamical model other than that it calculates expected internal loads are calculated based on the state of the robot, because the internal force estimating unit performs the same function, it is interpreted as a mathematical dynamic model. 



Claim 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitou in view of Muneto and further in view of Schonberg et al (US 20170113344; hereinafter referred to as Schonberg).
Regarding Claim 30, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). Naitou and Muneto fail to teach the following but Schonberg does teach further comprising a sensor interface for exchanging signals with a sensor (see at least robot sensor interface in par. 0026).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Naitou and Muneto incorporate the teachings of Schonberg wherein the system has a robot sensor interface. The motivation to incorporate the teachings of Schonberg would 

Regarding Claim 31, Naitou as modified by Muneto and Schonberg teaches the monitoring system of claim 30 (see Claim 30 analysis), Naitou and Muneto fail to teach the following but Schonberg does teach wherein the sensor is a force-torque sensor (see at least and “A force and/or torque to be exerted by the robot is also captured” in par. 0006 force/torque sensors in par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Naitou and Muneto to incorporate the teachings of Schonberg wherein the system has a force/torque sensors. The motivation to incorporate the teachings of Schonberg would be to save space and cost by obtaining both force and torque data from one sensor as opposed to separate sensors.
	
Regarding Claim 32, Naitou as modified by Muneto teaches the monitoring system of claim 27 (see Claim 27 analysis). Naitou and Muneto fail to teach the following but Schonberg does teach further comprising a robot interface configured to exchange signals with the robot or its robot controller (see at least “XML interface of the robot controller which enables runtime data of the robot controller to be accessed and the robot movement to be influenced at programmed points” in par. 0026)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by .

Claim 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naitou in view of Muneto and Nakayama et al (US 20160346935; hereinafter referred to as Nakayama).
Regarding Claim 38, Naitou teaches an industrial robot (see at least robot 1 in Fig. 1), comprising: 
a movable robot arm (see at least robot arm 101 in Fig. 1) supported on a robot foot  for movement about at least one linear or rotating movement axis (see at least robot base 102 interpreted as robot foot and J1 joint axis), and 
a robot controller controlling movement of the robot arm (see at least robot control device 10 in Fig. 1); 
a sensor configured to calculate at least one of the internal forces or torques at a reference point between the frame and a part of the robot arm (see at least sensor 103 below base 102 in Fig. 1); and 
a monitoring system configured to: 
detect actual internal loads at a reference point of a robot with a sensor at the reference point (see at least force sensor 103 detecting force at robot base 102 in par. 0024 and Fig. 1), 
obtain a measured or estimated robot state wherein the robot state comprises at least one of a position, speed, or acceleration of moving parts of the robot (see at least rotation angle detection in each joint in par. 0022 interpreted as a state of the position of the moving parts of the robot), 
calculate expected internal loads at the reference point from a mathematical dynamic model of the robot and the obtained robot state (see at least “The internal force estimating unit 11 estimates by a known method a force applied to a point where the force sensor 103 is attached due to the weight of each of the robot arm 101 and hand 107 and an inertial force caused by the operation thereof when the robot arm 101 is not in contact with an external environment” in par. 0029), Note no specific definition or limitations has been given in the spec or claims for the mathematical dynamical model other than that it calculates expected internal loads are calculated based on the state of the robot, because the internal force estimating unit performs the same function, it is interpreted as a mathematical dynamic model. 
estimate external forces on the robot based on a comparison of the expected internal loads and the actual internal loads (see at least internal forces (interpreted as expected internal loads) subtracted from outputs of the force sensor (interpreted as actual internal loads) to get contact forces (interpreted as external forces) in par. 0040), and 
Naitou fails to teach all of the following, but Muneto does teach:
distinguish different signal components of the estimated external forces on the basis of a signal characteristic by filtering a signal of the estimated external forces with one or more signal filters (see at least low pass filtering of estimated external force value fd in par. 0049 and fig. 2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Naitou to incorporate the teachings of Muneto wherein the estimated external force is low pass filtered before a collision determination is made. The motivation to incorporate the teachings of Muneto would be to suppress noise components in the force prior to determination of collision with an operator (see par. 0063)
Naitou and Muneto fail to explicitly teach the following, but Nakayama does teach:
the robot foot (see at least robot base 13 in Fig. 1) configured to be fastened on a frame (see at least fixing plate 11 in Fig. 1). Note because the force sensor 12 attaches to the robot base on one side and to the fixing plate on the other (see par. 0067) it is interpreted to serve as a fastener that the robot foot to the frame.
a sensor configured to calculate at least one of the internal forces or torques at a reference point between the frame and a part of the robot arm (see at least force sensor 12 between fixing plate 11 and robot base 13 in Fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Naitou and Muneto to incorporate the teachings of Nakayama wherein force sensor fastens the robot base to a fixing plate beneath and measures force at that reference point. The motivation to incorporate the teachings of Nakayama simplify calculations by keeping the sensor at a non-moving reference point.

Regarding Claim 39, Naitou as modified by Muneto and Nakayama teaches the robot of claim 38 (see Claim 38 analysis). Naitou further teaches wherein the robot is configured to operate in at least one of an automatic mode (see at least robot control device 10 controlling robot with operation program in par. 0027 interpreted as automatic mode) an interaction mode, or a collision mode (see at least stop commanding unit triggering stop command for whole robot or in certain directions in response to a contact force above a reference value in par. 0042 interpreted as a collision mode).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al (US 20160016310) teaches a notch filter for a robotic system that attenuates an estimated external force signal to remove vibrational components.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664